Exhibit 10.1

RAMBUS INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Luc Seraphin (“Executive”) and Rambus Inc., a Delaware corporation (the
“Company”), effective as of October 25, 2018 (the “Effective Date”). This
Agreement supersedes in its entirety the Employment Agreement (the “Prior
Agreement”) made and entered into by and between Executive and the Company,
effective as of June 28, 2018 (the “Prior Agreement Effective Date”) governing
Executive’s employment as the Company’s interim President and Chief Executive
Officer.

1.    Duties and Scope of Employment.

(a)    Positions and Duties. As of the Effective Date, Executive will serve as
the Company’s President and Chief Executive Officer (the “CEO”) reporting
directly to the Company’s Board of Directors (the “Board”). In such role,
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Board. The period Executive is employed by
the Company under this Agreement is referred to herein as the “Employment Term.”

(b)    Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company and will use good
faith efforts to discharge Executive’s obligations under this Agreement to the
best of Executive’s ability and in accordance with the Company’s Code of
Business Conduct and Ethics. For the duration of the Employment Term, Executive
agrees not to actively engage in any other employment, occupation, or consulting
activity, including membership of boards of directors or advisors, for any
direct or indirect remuneration without the prior approval of the Board.
Executive further agrees to comply with all Company policies, including, for the
avoidance of any doubt, any insider trading policies and compensation clawback
policies currently in existence or that may be adopted by the Company during the
Employment Term.

(c)    Other Entities. Executive agrees to serve and may be appointed, without
additional compensation, as an officer and director for each of the Company’s
subsidiaries, partnerships, joint ventures, limited liability companies and
other affiliates, including entities in which the Company has a significant
investment as determined by the Company. As used in this Agreement, the term
“affiliates” will include any entity controlled by, controlling, or under common
control of the Company.

(d)    Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional one (1) year terms (each an “Additional Term”), unless either party
provides the other party with written notice of non-renewal at least ninety
(90) days prior to the date of automatic renewal. Notwithstanding the foregoing
provisions of this paragraph, if an initial occurrence of an act or omission by
the Company constituting the grounds for “Good Reason” in accordance with
Section 8(g) hereof has occurred (the “Initial Grounds”), and the expiration
date of the Company cure period (as such



--------------------------------------------------------------------------------

term is used in Section 8(g)) with respect to such Initial Grounds could occur
following the expiration of the Initial Term or an Additional Term, the term of
this Agreement will extend automatically through the date that is thirty
(30) days following the expiration of such cure period, but such extension of
the term will only apply with respect to the Initial Grounds. If Executive
incurs a termination of employment that entitles Executive to receive the
payments and benefits described in Section 6, this Agreement will not terminate
until all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.

2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or Executive may terminate the
employment relationship at any time, with or without Cause. Executive
understands and agrees that neither Executive’s job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of Executive’s employment with the Company. However, as described in
this Agreement, Executive may be entitled to severance payments and benefits
depending on the circumstances of Executive’s termination of employment with the
Company.

3.    Compensation.

(a)    Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $550,000 as compensation for his services (such annual salary,
as is then effective, the “Base Salary”). The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholdings.

(b)    Annual Incentive. Executive will be eligible to receive annual incentives
payable for the achievement of performance goals established by the Compensation
Committee of the Board (the “Compensation Committee”), with a target bonus,
effective as of the Effective Date and for the remainder of fiscal 2018, equal
to $550,000, less applicable withholdings (such target bonus, as is then
effective, the “Target Bonus”). For purposes of clarification, Executive’s
Target Bonus for the period between the start of fiscal 2018 through the Prior
Agreement Effective Date will be such target bonus amount as was in effect
immediately prior to the Prior Agreement Effective Date and Executive’s Target
Bonus for the period between the Prior Agreement Effective Date and the
Effective Date will be such target bonus amount as was in effect immediately
prior to the Effective Date. The actual earned Target Bonus, if any, payable to
Executive for any performance period will depend upon the extent to which the
applicable performance goal(s) specified by the Compensation Committee are
achieved or exceeded (the “Earned Bonus”). All annual incentive payments are
contingent upon Executive remaining employed with the Company through the
payment date. In no event will payment of any Earned Bonus be made later than
March 15th of the year following the year to which the Earned Bonus relates.

(c)    Restricted Stock Units. The Company will recommend to the Board or the
Compensation Committee that Executive receive an award of restricted stock units
(“RSUs”) with a grant date fair value of approximately $338,000 (the “RSU
Award”). The number of RSUs subject to the RSU Award will be determined by
dividing $338,000 by the closing price of the Company’s common stock on the date
of grant, rounded up to the nearest whole RSU. One hundred percent (100%) of the
RSUs subject to the RSU Award will vest on the one (1) year

 

-2-



--------------------------------------------------------------------------------

anniversary of the date of grant, subject to Executive continuing to be a
“Service Provider” (as defined in the Plan) through the vesting date. The RSUs
will be subject to the terms and conditions of the Company’s 2015 Equity
Incentive Plan (the “Plan”) and a restricted stock unit award agreement
thereunder.

(d)    Equity. Executive will be eligible to receive awards of stock options,
restricted stock units or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or
Compensation Committee will determine in its discretion whether Executive will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time.

(e)    Review and Adjustments. Executive’s Base Salary, Target Bonus, and other
compensatory arrangements will be subject to review and adjustment in accordance
with the Company’s applicable policies.

4.    Employee Benefits.

(a)    Generally. Executive will be eligible to participate in accordance with
the terms of all Company employee benefit plans, policies and arrangements that
are applicable to other executive officers of the Company, as such plans,
policies and arrangements may exist from time to time.

(b)    Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other senior executive officers.

5.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

6.    Severance Benefits.

(a)    Termination without Cause or Resignation for Good Reason Outside of the
Change of Control Period. If the Company terminates Executive’s employment with
the Company without Cause (and not by reason of Executive’s death or
Disability), or if Executive resigns from such employment for Good Reason, and,
in each case, such termination occurs outside of the Change of Control Period,
then subject to Section 7, Executive will receive the following:

(i)    Accrued Compensation. The Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements when
legally required.

(ii)    Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to one hundred percent (100%) of Executive’s
Base Salary as in effect immediately prior to Executive’s termination date (or
if the termination is due to a resignation for Good Reason based on a material
reduction in Base Salary, as applicable, then Executive’s Base Salary in effect
immediately prior to the reduction).

 

-3-



--------------------------------------------------------------------------------

(iii)    Bonus Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to one hundred percent (100%) of Executive’s
Target Bonus as in effect immediately prior to Executive’s termination date (or
if the termination is due to a resignation for Good Reason based on a material
reduction in the level of employee benefits, including bonuses, then Executive’s
Target Bonus in effect immediately prior to the reduction).

(iv)    Continuation Coverage. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
under COBRA for Executive and Executive’s eligible dependents until the earlier
of (A) a period of twelve (12) months from the date of Executive’s termination
of employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”). However, if the Company determines in its sole discretion
that it cannot pay the COBRA Premiums without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will in lieu thereof provide to Executive a taxable lump-sum
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue Executive’s group health coverage in effect on the
date of Executive’s termination of employment (which amount will be based on the
premium for the first month of COBRA coverage), multiplied by twelve (12), which
payment will be made regardless of whether Executive elects COBRA continuation
coverage. For the avoidance of doubt, the taxable payments in lieu of COBRA
Premiums may be used for any purpose, including, but not limited to continuation
coverage under COBRA, and will be subject to all applicable tax withholdings.

(v)    Accelerated Vesting of Equity Awards. Executive’s then-outstanding and
unvested Equity Awards that vest solely based upon Executive’s continued service
with the Company will immediately accelerate vesting as to that number of shares
that would have otherwise vested had Executive remained employed by the Company
for twelve (12) months following Executive’s termination date. This includes
equity compensation awards with a mixture of performance-based vesting and
service-based vesting provisions as to which the performance metric has been
achieved by the termination date, but not as to any such awards as to which the
performance metric has not been achieved by the termination date.

(b)    Termination During the Change of Control Period; Voluntary Resignation;
Termination for Cause. If Executive’s employment with the Company terminates
(i) for any reason during the Change of Control Period, (ii) voluntarily by
Executive (other than for Good Reason outside of the Change of Control
Period) or (iii) for Cause by the Company, then Executive will not be entitled
to receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company, including,
but not limited to, the Change of Control Severance Agreement entered into
between Executive and the Company, effective as of March 12, 2015, as amended on
October 25, 2018 (the “Change of Control Agreement”).

 

-4-



--------------------------------------------------------------------------------

(c)    Non-Duplication of Payment or Benefits. For purposes of clarity, in the
event Executive becomes eligible to receive benefits under the Change of Control
Agreement, any severance payments and benefits to be provided to Executive under
the Change of Control Agreement will be reduced by any amounts that already were
provided to Executive under Section 6(a). Notwithstanding any provision of this
Agreement to the contrary, if Executive is entitled to any cash severance,
continued health coverage benefits, or vesting acceleration of any Equity Awards
(other than under this Agreement) by operation of applicable law or under a
plan, policy, contract, or arrangement sponsored by or to which the Company is a
party, including the Change of Control Agreement (“Other Benefits”), then the
corresponding severance payments and benefits under this Agreement will be
reduced by the amount of Other Benefits paid or provided to Executive.

(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(e)    Exclusive Remedy. In the event of a termination of Executive employment
as set forth in Section 6(a) of this Agreement, the provisions of Section 6 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company otherwise may be entitled, whether at law, tort
or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses). Executive will be entitled to no benefits, compensation or other
payments or rights upon a termination of employment other than those benefits
expressly set forth in Section 6 of this Agreement.

7.    Conditions to Receipt of Severance.

(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in Section 6(a)(i)) pursuant
to this Agreement is subject to Executive signing and not revoking a separation
agreement and release of claims in a form acceptable to the Company (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”). Any severance payments or benefits under this Agreement
will be paid on, or, in the case of installments, will not commence until, the
tenth (10th) day following the date the Release becomes effective and
irrevocable (the “Release Effective Date”), or, if later, such time as required
by Section 7(c)(iii), except that the acceleration of vesting of Equity Awards
not subject to Section 409A will become effective on the Release Effective Date.
Except as required by Section 7(c)(i) and/or Section 7(c)(iii), any lump sum or
installment payments that would have been made to Executive during the period
between the date of Executive’s separation from service and the tenth (10th) day
following the Release Effective Date but for the preceding sentence will be paid
to Executive on the tenth (10th) day following the Release Effective Date, and
the remaining payments will be made as provided in this Agreement. If the
Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.

 

-5-



--------------------------------------------------------------------------------

(b)    Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 6 (other than the accrued
benefits set forth in Section 6(a)(i)) will be subject to Executive continuing
to comply with the terms of the Confidentiality Agreement between the Company
and Executive, as such agreement may be amended from time to time.

(c)    Section 409A.

(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A. Notwithstanding
anything in Section 7(a) to the contrary, any severance payments or benefits
under this Agreement that would be considered Deferred Payments will be paid on,
or in the case of installments, will not commence until, the sixtieth (60th) day
following Executive’s separation from service, or if later, such time as
required by Section 7(c)(iii). Except as required by Section 7(c)(iii), any lump
sum or installment payments that would have been made to Executive during the
sixty (60) day period immediately following Executive’s separation from service
but for the preceding sentence will be paid to Executive on the sixtieth (60th)
day following his separation from service and the remaining payments will be
made as provided in this Agreement. In no event will Executive have discretion
to determine the taxable year of payment of any Deferred Payments.

(ii)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 7(c)(iv) below or resulting from an involuntary separation from
service as described in Section 7(c)(v) below.

(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but before the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment under Section 1.409A-2(b)(2) of the Treasury Regulations.

 

-6-



--------------------------------------------------------------------------------

(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(vi)    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to be exempt
or so comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section 409A.
In no event will the Company reimburse Executive for any taxes that may be
imposed on Executive as a result of Section 409A.

8.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:

(a)    Cause. “Cause” means (i) any act of personal dishonesty taken by
Executive in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of Executive; (ii) Executive’s
conviction of a felony; (iii) a willful act by Executive which constitutes gross
misconduct and which is injurious to the Company; and (iv) following delivery to
Executive of a written demand for performance from the Company which describes
the basis for the Company’s belief that Executive has not substantially
performed his duties, continued violations by Executive of Executive’s
obligations to the Company which are demonstrably willful and deliberate on
Executive’s part.

The foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in
Section 2 above, and the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.

(b)    Change of Control Period. “Change of Control Period” has the meaning of
such term as set forth in the Change of Control Agreement.

(c)    Code. “Code” means the Internal Revenue Code of 1986, as amended.

(d)    Confidentiality Agreement. “Confidentiality Agreement” means the
Company’s At Will Employment, Confidential Information, Invention Assignment,
and Arbitration Agreement that Executive previously executed in connection with
the commencement of Executive’s employment with the Company.

 

-7-



--------------------------------------------------------------------------------

(e)    Disability. “Disability” means that Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering Company employees.

(f)    Equity Awards. “Equity Awards” means Executive’s outstanding stock
options, stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.

(g)    Good Reason. “Good Reason” means Executive’s resignation within thirty
(30) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
consent: (i) a significant reduction of Executive’s duties, authority or
responsibilities, relative to Executive’s duties, authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to Executive
of such reduced duties, authority or responsibilities, provided that any
determination as to whether a significant reduction of Executive’s duties,
authority or responsibilities or the assignment to Executive of reduced duties,
authority or responsibilities has occurred will relate to changes from, and as
compared to, Executive’s duties, authority or responsibilities as in effect
immediately following the Effective Date; (ii) a substantial reduction, without
good business reasons, of the facilities and perquisites (including the office
space and location made available to Executive immediately following the
Effective Date) available to Executive immediately prior to such reduction;
(iii) a material reduction by the Company in Executive’s Base Salary as in
effect immediately prior to such reduction; (iv) a material reduction by the
Company in the kind or level of employee benefits, including bonuses, to which
Executive was entitled immediately prior to such reduction, with the result that
Executive’s overall benefits package is significantly reduced; (v) the
relocation of Executive to a facility or location more than fifty (50) miles
from Executive’s then present location, (vi) any purported termination of
Executive by the Company which is not effected for Disability or Cause, or any
purported termination for which the grounds relied upon are not valid; or
(vii) any act or set of facts or circumstances which would, under California
case law or statute constitute a constructive termination of Executive. In order
for an event to qualify as Good Reason, Executive must not terminate employment
with the Company without first providing the Company with written notice of the
acts or omissions constituting the grounds for “Good Reason” within ninety
(90) days of the initial existence of the grounds for “Good Reason” and a
reasonable cure period of not less than thirty (30) days following the date of
such notice, and such grounds must not have been cured during such time.

(h)    Section 409A Limit. “Section 409A Limit” means two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during Executive’s taxable year preceding Executive’s taxable
year of Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated

 

-8-



--------------------------------------------------------------------------------

9.    Successors.

(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10.    Notices.

(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.

(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 10(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than ninety (90) days
after the giving of such notice).

11.    Resignation. Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer and/or
director positions held at the Company and its affiliates voluntarily, without
any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
reasonably necessary to reflect Executive’s resignation.

 

-9-



--------------------------------------------------------------------------------

12.    Confidential Information. Executive confirms Executive’s continuing
obligations under the Confidentiality Agreement.

13.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement, or any other agreement or policy with or by the Company, will in
any way limit or prohibit Executive from engaging in any Protected Activity. For
purposes of this Agreement, “Protected Activity” will mean filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding the foregoing,
Executive agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Company confidential
information under the Confidentiality Agreement to any parties other than the
Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications. Any language in the Confidentiality Agreement, or any other
agreement or policy of the Company, regarding Executive’s right to engage in
Protected Activity that conflicts with, or is contrary to, this paragraph is
superseded by this provision. In addition, pursuant to the Defend Trade Secrets
Act of 2016, Executive is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

14.    Miscellaneous Provisions.

(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source
except as provided in Section 6(c) hereof.

(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

-10-



--------------------------------------------------------------------------------

(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(d)    Entire Agreement. This Agreement, along with the Confidentiality
Agreement and the Change of Control Agreement, constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, but not limited to, the Prior Agreement. No
waiver, alteration, or modification of any of the provisions of this Agreement
will be binding unless in writing and signed by duly authorized representatives
of the parties hereto and which specifically mention this Agreement.

(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.

(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

[Signature Page to Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day
and year set forth below.

 

COMPANY     RAMBUS INC.     By:  

            /s/ Jae Kim

    Title:   SVP, General Counsel     Date:   October 25, 2018 EXECUTIVE     By:
 

            /s/ Luc Seraphin

    Title:   CEO     Date:   October 25, 2018

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

-12-